Lumpkin, Justice.
1. The failure of a deed of assignment to provide that the assignee shall give bond does not invalidate the assignment. The law takes care of this feature of assignments, and forbids an assignee from entering upon the discharge of his duties until he has given bond; and if he fails entirely to do so, the law provides for carrying the assignment into effect, by allowing the creditors to select some person to act as assignee, who must give bond; and if this is not done, the judge of the superior court may appoint a receiver. Acts of 1889, p. 108.
2. If creditors press their claims against a debtor by the ordinary method of suit, judgment, execution, levy and sale, the sale must be for cash only. To allow levying officers to extend credit would often get matters in worse condition than they were originally, and render the collection of debts even more difficult than under the present system. Why, then, should an assignment be void because it directs the assignee to sell for cash only? It is questionable if any other direction would, as a general rule, be safe or wise; but be this as it may, the requirement to sell for cash only can hardly be considered vicious. If the assignee needs clerks to aid him in disposing of a large stock of goods, he ought to have them; and if he can sell property in a storehouse to better advantage by exposing it to sale at some other place, he ought to be allowed to do so. Should the assignee abuse his powers or his discretion in any way, the court can hold him accountable.
3. The assignment in the present case contained the clauses and directions set forth in the third head-note. Taken altogether, they simply mean that the expenses. *179and charges of the administration by the assignee shall be given priority in dignity and in time of payment', over any distribution to creditors, and not that the latter shall receive nothing at all till the administration is complete. Under this instrument, the assignee may make payments to the creditors from time to time, taking care to pay all current expenses as they become due, and to reserve enough money to pay all future expenses which may properly arise.
4. If the items of property covered by an assignment are otherwise sufficiently described, affixing the value is not essential to the validity of the assignment. If values were affixed, the ordinary, in fixing the amount of the bond to be given by the assignee, would not be bound thereby. He must, and presumably will, exercise his own judgment and discretion in this matter, and will no doubt take the proper steps to inform himself of the true value of the property. It would be better, however, for the assignor to honestly affix to each item of property his own estimate of its value.
5. In some respects the lengthy schedules of property attached to the assignment were very accurate and specific in describing the goods; in others they were scarcely sufficient; but inasmuch as the location of all the property was definitely stated to be in a designated storehouse and warehouse, and the particular, floors of these buildings upon which such and such goods were stored were specified, we think the description, taken as a whole, sufficient for all practical purposes.
6. The conduct of the assignors, as indicated in the 6th head-note, was to their credit. We think it tends very strongly to show an honest purpose on their part to deal fairly with their creditors, to conceal nothing, and to present the whole truth of their financial condition and situation. Certainly such conduct, in these days so rare, should not make the assignment void. To *180so hold would encourage, if it did not actually invite, fraud on the part of failing debtors.
7. We have briefly covered the material points in this case, and find no difficulty in sustaining the judgment denying the prayers for injunction and receiver.
Judgment affirmed.